DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus et al. (US 9,558,170, hereinafter Barrus) in view of DELEVERIO et al. (US 2021/0200938, hereinafter DELEVERIO) and further in view of Yeh et al. (US 2019/0197307, hereinafter Yeh).


Regarding claim 1, Barrus discloses a method for interactively assisting a user to import data using a client device with a client display screen (abstract, Col. 14, lines 3-7, figs. 4-6, Col. 18, lines 1-10, claims 1 and dependents), comprising the following steps: 
 	(a) receiving a raw image from the user, the raw image showing at least a part of an object that includes one or more areas with data in text format (steps 402, 502, figs. 4-5, The table generator 204 receives 402 form images from the portable computing devices 102 and generates a table from the form images, the table including image data and symbolic data. In one embodiment, the table generator 204 generates images of fields and labels from a set of form images and generates a table that includes field images and label images – Col. 18, lines 7-14. Also see Col. 18, lines 55-61. Also see fig. 1, where various possible image sources are mentioned);
 	(b) scanning the raw image to recognize data, wherein the recognized data includes characters (In one embodiment, the symbolic representation module 205 receives image data in field images or label images from the table generator 204 and generates symbolic data corresponding to the image data using, for example, Optical Character Recognition (OCR), Optical Mark Recognition (OMR), intelligent character recognition (ICR), handwriting recognition, pattern recognition, etc. For example, the symbolic representation module 205 performs handwriting recognition to get the name “Amy” from the handwritten version of her name – Col. 9, lines 56-65. Steps 402, 502, figs. 4-5); 
 	(c) based on the recognized data, proposing a target data area in the raw image to the user (steps 406, 506, figs. 4-5. The view creation module creates a first view of a collection based on at least one operation from a first user. The state recorder receives a selection of the first view of the collection from a user – abstract); 
 	(d) receiving first user input for modifying the proposed target data area, and modifying the target data area based on the first user input (For example, the user device 103 sends a request to view a table and/or to modify the table to the IBDM server 106 – Col. 5, lines 36-38
The state recorder 206 communicates with controller 202 to track at least one operation that modifies a view of a collection of form images from a user (hereinafter also referred as “user operation”), defines and creates at least one state based on the at least one user operation and stores the at least one state in a database. The user operation includes any user selections that may cause a change to a view of the collection, for example, a user selecting a sort option to sort a column in an original view of the collection, or a user moving a column. The state recorder 206 receives user operations including a user clicking a button, the user selecting a menu, the user dragging a column and/or a row, the user dragging the boundary of a column and/or a row, etc. The user performs operations on the original view or other views of the collection – Col. 11, lines 9-24); 
 	(e) receiving second user input indicating whether additional target areas must be added and if so, repeating steps (c), (d) and (e) (The state recorder 206 communicates with controller 202 to track at least one operation that modifies a view of a collection of form images from a user (hereinafter also referred as “user operation”), defines and creates at least one state based on the at least one user operation and stores the at least one state in a database. The user operation includes any user selections that may cause a change to a view of the collection, for example, a user selecting a sort option to sort a column in an original view of the collection, or a user moving a column. The state recorder 206 receives user operations including a user clicking a button, the user selecting a menu, the user dragging a column and/or a row, the user dragging the boundary of a column and/or a row, etc. The user performs operations on the original view or other views of the collection.
In response to receiving a user operation, the state recorder 206 creates a state to describe the user operation. The state recorder 206 analyzes the user operation, characterizes the user operation based on the analysis and defines the state to include characteristics of the user operation. For example, the state recorder 206 receives a user operation for dragging a column of a collection. The state recorder 206 identifies the column in the collection and determines whether the user is dragging the column to a new position or the user is dragging the boundary of the column to resize the column. If the user operation is to drag the boundary of the column, the state recorder 206 determines whether the user is increasing or decreasing the width of the column and determines the size of the column that the user desires. The state recorder 206 characterizes this user operation by at least four characteristics, e.g., the column, boundary dragging of the column, expansion of the column size and the column size. The state recorder 206 creates a state to include the at least four characteristics – Col. 11, lines 9-43. Here, user operations could be sequential, and thus the steps c-e is understood performed in succession to accommodate all sequential user inputs.); 
 	(f) displaying a summary of the target data areas and modified target data areas on the client display screen, (e.g. modified view 701, 711, 721, 731, 741, 751, 761, 771, as shown in figs. 7a-h, displaying a summary of the target data areas in original view 332 and modified target data areas on the client display screen); 
 	(h) interpreting information in the target data areas to produce interpretation results (steps 408, 516, figs. 4-5, The view creation module 210 creates 408 a view of the collection based on the at least one user operation – Col. 18, lines 46-47); and 
 	(i) creating a graphical representation of the interpretation results and displaying the graphical representation of the interpretation results on the client display screen (steps 410, 518-520, figs. 4-5).
Barrus is not found disclosing explicitly limitation, upon determining that the second user input indicates that no further target areas must be added displaying a summary of the target data areas and prompting the user to indicate any final adjustments that must be made; and (g) receiving third user input with information about any final adjustments to be made and processing the target data areas to incorporate the final adjustments.
However, DELEVERIO discloses image data read in an information processing apparatus is editable/modify-able (see abstract, figs. 5-8), wherein a modification history is produced upon user instruction (understood as applied when ‘no further target areas must be added’) to generate list of modifications done on the source image (abstract, ¶0006, ¶0045, ¶0053, ¶0071, ¶0094, figs. 5-8, figs. 9-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Barrus to include the feature of generating and display list of modifications done on the original document by a user, when user instructs such, to obtain, upon determining that the second user input indicates that no further target areas must be added displaying a summary of the target data areas, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system. 
Barrus in view of DELEVERIO as combined is not found disclosing, prompting the user to indicate any final adjustments that must be made; and (g) receiving third user input with information about any final adjustments to be made and processing the target data areas to incorporate the final adjustments.
However, Yeh discloses that pressing “add item” button 905 (figs. 13, 15), allows editing the user generated list of items, which may comprise adding one or more items, deleting one or more items, and/or modifying a quantity associated with one or more items on the list of items (¶0025, ¶0122, ¶0130, figs. 13, 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Barrus in view of DELEVERIO to further include the teaching of Yeh of adding/deleting/modifying an otherwise final list for final adjustments, to obtain, prompting the user to indicate any final adjustments that must be made; and (g) receiving third user input with information about any final adjustments to be made and processing the target data areas to incorporate the final adjustments, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system. 
Regarding claim 2, Barrus in view of DELEVERIO and Yeh discloses the method of claim 1, wherein the graphical representation of the interpretation results includes a data visualization (Barrus: steps 410, 518, 520, figs. 4-5).
Regarding claim 3, Barrus in view of DELEVERIO and Yeh discloses the method of claim 1, wherein recognized data includes at least one of a table, data in tabular form, a graph, or a pie chart (Barrus: Col. 18, lines 51-67, figs, 7a-h).
Regarding claim 4, Barrus in view of DELEVERIO and Yeh discloses the method of claim 1, wherein the characters includes at least one of letters, digits, symbols, emoji, characters known in any alphabet, characters known in any non-alphabetic writing system, letter arrangements in Hangeul, or Chinese characters (Barru : abstract, title, Col. 1, lines 27-57, Col. 2, lines 60-65).
Regarding claim 14, Barrus discloses an apparatus (Image Based Document Management (IBDM) Server 106, and/or user devices 103a-n, fig. 1) comprising a digital processor coupled to a client display screen and to a processor-readable non-transitory storage device, wherein the processor-readable non-transitory storage device includes one or more instructions executable by the digital processor to perform the following steps (Col. 3, lines 14-43, claim 17 and dependents): (a) receiving a raw image from a user, the raw image showing at least a part of an object that includes one or more areas with data in text format; (b) scanning the raw image to recognize data, wherein the recognized data includes characters; (c) based on the recognized data, proposing a target data area in the raw image to the user; (d) receiving first user input for modifying the proposed target data area, and modifying the target data area based on the first user input; (e) receiving second user input indicating whether additional target areas must be added and if so, repeating steps (c), (d), and (e); (f) upon determining that no further target areas must be added, displaying a summary of the target data areas and the modified target data areas on the client display screen, and prompting the user to indicate any final adjustments that must be made; (g) receiving third user input with information about any final adjustments to be made and processing the target data areas to incorporate the final adjustments; (h) interpreting information in the target data areas to produce interpretation results; and (i) creating a graphical representation of the interpretation results and displaying the graphical representation of the interpretation results on the client display screen, wherein the graphical representation may include a data visualization (see substantively similar claim 1 rejection above).
Regarding claim 17, Barrus discloses a non-transitory computer-readable storage medium carrying program instructions thereon, the instructions when executed by one or more processors cause the one or more processors to perform operations comprising the following steps (Col. 3, lines 14-43, claim 17 and dependents): (a) receiving a raw image from a user, the raw image showing at least a part of an object that includes one or more areas with data in text format; (b) scanning the raw image to recognize data, wherein the recognized data includes characters; (c) based on recognized data, proposing a target data area in the raw image to the user; (d) receiving first user input for modifying the proposed target data area, and modifying the target data area based on the first user input; (e) receiving second user input indicating whether additional target areas must be added and if so, repeating steps (c), (d), and (e); (f) upon determining that no further target areas must be added, displaying a summary of the target data areas and the modified target data areas on a client display screen, and prompting the user to indicate any final adjustments that must be made; (g) receiving third user input with information about any final adjustments to be made and processing the target data areas to incorporate the final adjustments; (h) interpreting information in the target data areas to produce interpretation results; and (i) creating a graphical representation of the interpretation results and displaying the graphical representation of the interpretation results on the client display screen, wherein the graphical representation may include a data visualization (see substantively similar claim 1 rejection above).
Allowable Subject Matter

Claims 5-13, 15-16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 5, further comprising the following steps: in the raw image, finding vertically aligned adjacent characters to detect words; finding vertically aligned adjacent words to detect text lines; finding horizontally aligned adjacent text lines to detect one or more text blocks; of at least one of the one or more text blocks, determining a width and a height and determining if the text block represents a column; finding groups of horizontally adjacent text blocks that represent columns to detect one or more tables, wherein each group of horizontally adjacent text blocks represents a table, and wherein each remaining text block that represents a column but that is not horizontally adjacent to another text block (that represents a column) represents a table; of a first of the one or more tables, determining coordinates for a table outline; and based on the coordinates, drawing the table outline in the raw image to indicate table detection.
Regarding claim 9, further comprising the following steps: detecting a table within the raw image; in the table, determining a grid structure with grid cells arranged in columns and rows; reading recognized data of at least part of the grid cells into a first data structure with a provisional data type; determining final data types for the at least part of the grid cells; confirming whether grid cells in a first row include column headers and whether grid cells in a first column include row headers; creating a second data structure, with elements matching the grid structure and using the final data types, and filling the second data structure with the recognized data; emphasizing the table in the raw image on the client display screen and presenting the user with an option for displaying the recognized data in a requested data visualization; receiving user input requesting display of the recognized data in the requested data visualization; and creating the requested data visualization and displaying it on the client display screen overlaying the raw image at a location of the emphasized table.
Regarding claim 15, further comprising the following steps: in the raw image, finding vertically aligned adjacent characters to detect words; finding vertically aligned adjacent words to detect text lines; finding horizontally aligned adjacent text lines to detect one or more text blocks; of at least one of the one or more text blocks, determining a width and a height and determining if the text block represents a column; finding groups of horizontally adjacent text blocks that represent columns to detect one or more tables, wherein each group of horizontally adjacent text blocks represents a table, and wherein each remaining text block that represents a column but that is not horizontally adjacent to another text block (that represents a column) represents a table; of a first of the one or more tables, determining coordinates for a table outline; and based on the coordinates, drawing the table outline in the raw image to indicate table detection.
Regarding claim 16, further comprising the following steps: detecting a table within the raw image; in the table, determining a grid structure with grid cells arranged in columns and rows; reading recognized data of at least part of the grid cells into a first data structure with a provisional data type; determining final data types for the at least part of the grid cells; confirming whether grid cells in a first row include column headers and whether grid cells in a first column include row headers; creating a second data structure, with elements matching the grid structure and using the final data types, and filling the second data structure with the recognized data; emphasizing the table in the raw image on the client display screen and presenting the user with an option for displaying the recognized data in a requested data visualization; receiving user input requesting display of the recognized data in the requested data visualization; and creating the requested data visualization and displaying it on the client display screen overlaying the raw image at a location of the emphasized table.
Regarding claim 18, wherein the operations further comprise the following steps: in the raw image, finding vertically aligned adjacent characters to detect words; finding vertically aligned adjacent words to detect text lines; finding horizontally aligned adjacent text lines to detect one or more text blocks; of at least one of the one or more text blocks, determining a width and a height and determining if the text block represents a column; finding groups of horizontally adjacent text blocks that represent columns to detect one or more tables, wherein each group of horizontally adjacent text blocks represents a table, and wherein each remaining text block that represents a column but that is not horizontally adjacent to another text block (that represents a column) represents a table; of a first of the one or more tables, determining coordinates for a table outline; and based on the coordinates, drawing the table outline in the raw image to indicate table detection.
Regarding claim 19, wherein the operations further comprise the following steps: detecting a second table within the raw image; in the second table, determining a grid structure with grid cells arranged in columns and rows; reading recognized data of grid cells into a first data structure with a provisional data type; determining final data types for grid cells; confirming whether grid cells in the first row include column headers and whether grid cells in the first column include row headers; creating a second data structure, with elements matching the grid structure and using the final data types, and filling the second data structure with the recognized data; emphasizing the second table in the raw image on the client display screen and presenting the user with an option for displaying the recognized data in a requested data visualization; receiving user input requesting display of the recognized data in the requested data visualization; and creating the requested data visualization and displaying it on the client display screen overlaying the raw image at a location of the emphasized second table.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

D'Oria et al. (US 20220012414 A1), Burdick et al. (US 11200413 B2), Aggarwal et al. (US 11048867 B2), Venkateswaran et al. (US 10990814 B2), Yu et al. (US 10853565 B2), Schäfer et al. (US 20200175267 A1), Duta (US 20190340240 A1), Hosabettu et al. (US 10242257 B2), AGRAWAL et al. (US 20190050381 A1) – who disclose different table detection algorithms of interest from scanned input image. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697